Name: Council Regulation (EEC) No 2328/81 of 11 August 1981 amending Regulation (EEC) No 1144/81 laying down general rules on the distillation of table wines as provided for in Article 15 of Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14 . 8 . 81 Official Journal of the European Communities No L 230/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2328/81 of 11 August 1981 amending Regulation (EEC) No 1144/81 laying down general rules on the distilla ­ tion of table wines as provided for in Article 15 of Regulation (EEC) No 337/79 THE COUNCIL OF THE EUROPEAN COMMUNITIES, the limited distillation capacities of wine-growing zones C III a) and C III b) and of the arrangements restricting distillation during the summer months for ecological reasons in those zones, it is to be feared that large quantities of table wines produced in those zones and likely to be distilled will not be distilled within the set time limits ; whereas in order to allow this measure to attain its full objective , the distillation of these wines outside the said zones should be facili ­ tated as much as possible ; whereas with a view to this , and in order to share in the transport expenses incurred by distillers whose distillation plant is situ ­ ated at a considerable distance from the place of production of the wine which they distil , they should be accorded an additional aid of 1-65 ECU per hi of wine subject to a delivery contract, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last- amended by Regulation (EEC) No 3456/80 (2&gt;), and in particular Article 15 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 1144/81 (3 ) made provi ­ sion for exceptional distillation of table wine with the object of alleviating the serious crisis on the market ; whereas the volume which could be distilled was limited to 1 5 % of table wine production by each producer during the 1980 /81 wine-year ; whereas this restriction has prevented complete attainment of the object in question , the quantities subject to delivery contracts having remained below the anticipated level ; whereas, in order to relieve the market to an extent which will enable rates to recover, particularly in Community regions with the largest table wine stocks, the percentage of production which may be distilled should be increased from 15 to 20 % ; whereas it is therefore necessary to re-open the time limit for submission of applications for approval of delivery contracts and to adapt certain other dates fixed in Regulation (EEC) No 1144/81 ; Whereas the second subparagraph of Article 1 5 (2) of Regulation (EEC) No 337/79 makes it possible to differentiate the distillation conditions according to the wine-growing zones ; whereas taking account of Article 1 Regulation (EEC) 1144/81 is hereby amended as follows : 1 . the date 25 June 1981 in Article 1 ( 1 ) shall be replaced by 15 October 1981 ; 2 . the figure 1 5 % in Article 1 (2) shall be replaced by 20 % ; 3 . the date 25 July 1981 in Article 2 ( 1 ) shall be replaced by 15 November 1981 ; 4 . the date 25 June 1981 in Article 3 ( 1 ) shall be replaced by 15 October 1981 ; 5 . the date 25 July 1981 in Article 3 (3 ) shall be replaced by 15 November 1981 ; (') OJ No L 54, 5 . 3 . 1979 , p . 1 . (2 ) OJ No L 360 , il . 12 . 1980 , p . 18 . (3 ) OJ No L 120 , 1 . 5 . 1981 , p . 1 . No L 230/2 Official Journal of the European Communities 14. 8 . 81 7. the date 15 November 1981 in Article 8 shall be replaced by 15 January 1982. 6 . the following paragraph shall be added to Article 5 : '3 . An additional aid of 1-65 ECU/hl shall be granted to the distiller for table wines produced in wine-growing zones C III a) and C III b) which are subject to a delivery contract concluded between 17 August 1981 and 14 October 1981 and which are distilled in other wine-growing zones at a distance of at least 300 km from the place of their production .' ; Article 2 This Regulation shall enter into force on 1 7 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 August 1981 . For the Council The President P. WALKER